                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     FRANKFORT

 JAMES MICHAEL AUSTIN                             )
                                                  )
        Plaintiff,                                )        Civil No. 3:18-cv-00059-GFVT
                                                  )
 v.                                               )
                                                  )
 FRANKLIN COUNTY, KENTUCKY,                       )                    ORDER
                                                  )
        Defendant.                                )
                                                  )

                                       *** *** *** ***

       This matter is before the Court on a Recommended Disposition filed by United States

Magistrate Judge Edward B. Atkins. [R. 24.] James Michael Austin, the Plaintiff, filed a motion

for protection claiming that Franklin County Regional Jail was taking retaliatory actions against

him for his current lawsuit. [R. 21.] On February 1, 2019, Judge Atkins reviewed this motion

and recommended that Austin’s motion be denied, directing parties to file objections within

fourteen days. [R. 24.] No objections were filed.

       Under Federal Rule of Civil Procedure 72(b)(2), a petitioner has fourteen days after

service to register any objections to the Recommended Disposition or else waive his rights to

appeal. In order to receive de novo review by this Court, any objection to the recommended

disposition must be specific. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). A specific

objection “explain[s] and cite[s] specific portions of the report which [counsel] deem[s]

problematic.” Robert v. Tesson, 507 F.3d 981, 994 (6th Cir. 2007). A general objection that

fails to identify specific factual or legal issues from the recommendation, however, is not

permitted, since it duplicates the Magistrate’s efforts and wastes judicial economy. Howard v.

Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). When no objections are
made, however, this Court is not required to “review . . . a magistrate’s factual or legal

conclusions, under a de novo or any other standard . . . .” Thomas v. Arn, 474 U.S. 140, 150

(1985). Parties who fail to object to a Magistrate’s report and recommendation are also barred

from appealing a district court’s order adopting that report and recommendation. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections were filed but this Court has examined the

record, and agrees with the Magistrate Judge’s Recommended Disposition.

       Accordingly, the Court hereby ORDERS that Judge Atkin’s Recommended Disposition

[R. 24] is ADOPTED as and for the opinion of the Court. The Plaintiff’s Motion for Protection

[R. 21] is DENIED.

       This the 7th day of May, 2019.




                                                  2
